Citation Nr: 0333914	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  93-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan Puerto Rico, which denied entitlement to the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

2.  The evidence of record does not demonstrate that the 
veteran currently has post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Following a review of the record, the Board finds that VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim as 
evidence by discussions as contained in the rating decision, 
statement of the case, supplemental statements of the case.  
In the August 2003 supplemental statement of the case, the 
veteran was informed of the regulations which implement the 
VCAA, to include what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
has been obtained by the RO.  In this regard, the evidence of 
record includes service personnel records, VA examination 
reports and hospital (discharge summary) reports, Social 
Security Administration disability benefits determination and 
supporting medical evidence, and private medical reports.  
The veteran and his wife provided testimonial evidence 
concerning the onset and severity of the veteran's 
symptomatology during a March 1993 hearing.

The Board notes that the veteran's service medical records 
are not available.  Under such circumstances, the VA has a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the information of record indicates 
that in conjunction with the February 2000 remand, a search 
effort was undertaken by the RO to reconstruct the service 
records.  It was noted, however, that the records could not 
be located or reconstructed.  The veteran was requested to 
provide any records in his possession by letter dated in 
January 2003.  He did not respond to this request.  The Board 
notes that the veteran has never indicated that he was 
treated for psychiatric problems during service.  The Board 
is satisfied that VA has met its duty and that reasonable 
efforts to reconstruct the veteran's service medical records 
have been made.  As will be fully addressed below, the Board 
concludes that additional developmental action by the RO is 
not warranted in this instance, as such activity would not be 
fruitful in obtaining additional pertinent medical 
information or documenting information that cannot generally 
be obtained from existing medical evidence of record.  As 
will be explained below, the absence of the service medical 
records is not decisive in this matter, and was not the 
determinative factor of the Board's disposition of the issue 
on appeal. 

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

A review of the record shows that in its most recent 
correspondence to the veteran, dated in January 2003, the RO 
requested the veteran to submit any additional evidence in 
support of his claim within 30-days from the date of this 
letter and informed him that if the evidence was not received 
a decision would be entered.  The RO also informed him that 
such evidence may be received by VA within a one-year period.  
Additional evidence was not received from the veteran in 
response to this letter.  However, in correspondence dated in 
September 2003, the veteran indicated he had no additional 
evidence to submit for consideration in this matter.  
Accordingly, the Board is satisfied that the veteran was not 
prejudiced by the 30 day notice referenced in the January 
2003 letter.  The Board finds that the requirements of the 
VCAA have been met.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The veteran's DD Form 214 indicates he received the Combat 
Infantryman Badge, which demonstrates that the veteran was in 
combat with the enemy during his tour of duty in Vietnam from 
April 1969 to March 1970.  As such, the Board will accept the 
veteran's statements with regard to stressful in-service 
experiences.

The service medical records are not of record.  The evidence 
indicates that the veteran did not receive psychiatric 
treatment during active duty.  

The first post service evidence of record of a psychiatric 
disorder is a March 1984 VA hospital report for a psychiatric 
admission.  The medical records contain a final diagnosis of 
generalized anxiety disorder (Axis I), and passive aggressive 
personality (Axis II).  These medical records reflect the 
veteran presented with symptoms of auditory hallucinations, 
nightmares of his Vietnam experiences, restlessness, episodes 
of agitation, hostility toward family members, and defective 
socialization.  

A June 1984 statement from a private psychiatrist references 
a diagnosis of schizophrenia, paranoid type.  

On VA examination in July 1984, the veteran was evaluated 
with generalized anxiety disorder.  In rendering his 
diagnosis, the examiner noted his disagreement with the 
assessment of paranoid schizophrenia made by the veteran's 
treating physician and cited as the basis for such 
disagreement evidence that the veteran worked approximately 
10 years without major difficulties with no history of 
treatment for mental problems.  Psychological testing 
conducted in conjunction with the examination for diagnostic 
purposes revealed results indicative of a schizophrenic 
disorder.  However, the possibility of symptom exaggeration 
was noted, but could not be described.  

On Social and Industrial Survey, VA clinical psychologist 
indicated the veteran's psychiatric symptoms had increased in 
severity during the preceding year, resulting in the 
veteran's leaving his job, and seeking psychiatric treatment 
and hospitalization.  The veteran was noted to suffer from 
insomnia, flashbacks, nightmares of Vietnam, and episodes of 
talking and laughing to himself.  It was noted that the 
veteran was a threat to others and himself, evidenced by his 
aggressive behavior and attempts to kill his wife and 
himself.

The veteran was awarded Social Security disability benefits 
in August 1984.  Psychiatric evaluation conducted in 
conjunction with this claim found the veteran was disabled 
due to undifferentiated schizophrenia with psychosis.  During 
the July 1984 examination, the examining physician observed 
that the veteran demonstrated behavior reflective of poor 
contact with reality.  He was also observed to suffer from 
gross thought disorder with neologisms, and completely 
inappropriate affect.

The record thereafter reflects a series of VA 
hospitalizations for psychiatric treatment.  The veteran was 
diagnosed with schizophrenia, chronic undifferentiated type 
during a December 1984 admission.  The veteran presented with 
complaints of being sad, and auditory hallucinations.  The 
examiner found no evidence of hallucinations or delusions.

The veteran was next hospitalized at a VA medical facility in 
July 1988.  He was disoriented in time and place, had poor 
judgment and insight, and expressed suicidal ruminations.   
The discharge summary contains diagnoses of chronic PTSD,  
and alcohol dependence, continuous (Axis I).

Of record is an October 1988 statement from an acquaintance 
of the veteran, which is to the effect that the veteran was 
very nervous.

During a November 1989 VA hospitalization, the veteran was 
evaluated with schizophrenia, chronic, undifferentiated type 
with depressive features; alcohol intoxication; and alcohol 
dependence, episodic (Axis I).  The veteran was noted to 
experience ideas of self harm, anxiety, disorientation to 
time, impoverished memory, and poor insight and judgment.  

A November 1991 medical report indicates the veteran 
underwent VA hospitalization for observation and evaluation.  
The medical report contains a diagnostic impression of 
substance use disorder, alcohol dependence and depressive 
disorder (Axis I), and dependent personality features (Axis 
II).  The examining physician observed the veteran had a 
strong odor of alcohol although he denied use, was in contact 
with reality and controlled himself very easily although he 
cried for specific reason, and that he provided relevant and 
coherent responses.  

A March 1993 private report from a private psychiatrist 
references a diagnostic impression of schizophrenia, chronic, 
undifferentiated type, severe and PTSD, chronic (Axis I).  It 
was his opinion the veteran's illness dates back to his 
period of active duty in Vietnam.  It was further his 
impression that because the veteran had not received adequate 
psychiatric treatment by 1984, he experienced a psychotic 
episode and has since remained totally impaired due to his 
psychiatric disability.

A hearing was held at the Ro in March 2003.  At that time the 
veteran provided testimony in which he described the combat 
he experienced while serving in Vietnam.  He also described 
his psychiatric symptoms and treatment following his 
discharge from active duty.  His wife also provided testimony 
in which she described the veteran's symptoms.  

The veteran was afforded VA examination in April 1993.  The 
medical examination report indicates a diagnostic assessment 
of substance abuse disorder - alcohol dependence, status 
unknown, and depressive disorder, not otherwise specified 
(Axis I).  It was noted that the veteran presented with vague 
and unspecific symptoms.  He also described recurrent 
nightmares of Vietnam.  Objectively, it was observed that the 
veteran demonstrated noticeable flapping tremors of the upper 
extremities, was in contact with reality but avoidant of 
direct eye contact, and that he provided relevant and 
coherent responses with no evidence of psychotic 
symptomatology.  There was no evidence of delusion or 
hallucinations.   In her assessment, the examiner indicated 
she found no evidence in the veteran's history or 
symptomatology that supported the diagnostic criteria for 
PTSD.

Private medical records, dated from December 1994 to March 
1995, contain references to various diagnoses, to include 
schizophrenia and alcoholism.

A May 1995 report of VA examination notes a diagnostic 
impression of depressive disorder, not otherwise specified 
with severe anxiety features and alcohol dependence, in 
alleged remission (Axis I), and dependent personality 
features (Axis II).  During the examination, the veteran 
reported constant memories of the Vietnamese he killed.  He 
complained of restlessness, anxiety, crying spells, 
forgetfulness, and suicidal ideas and thoughts.  Objectively, 
the veteran exhibited an anxious and slightly depressed mood.  
The examiner found no evidence of PTSD.  

In August 1997, the veteran was afforded further VA 
examination before a panel of three psychiatrists to 
reconcile the myriad psychiatric diagnoses of record.  During 
the examination, the veteran did not mention any dissociative 
episodes of flashbacks.  He reported episodes of fear for no 
specific reason, depression and crying when he thinks about 
his life.  He reported thoughts about his experiences in 
Vietnam among those subjects he thinks of when he feels sad.  
He also mentioned episodes of anger and irritability 
associated with familial circumstances.  The Axis I 
diagnostic impression was substance use disorder, chronic 
alcohol dependence, continuous and depression, not otherwise 
specified.  An assessment of dependent personality (Axis II) 
was also noted.  

In rendering an opinion, the panel addressed factors relevant 
to its determination of the true nature of the veteran's 
psychiatric impairment.  In this regard, the examiners first 
noted that a review of the assembled medical evidence showed 
the veteran was first psychiatrically evaluated in 1984 and, 
at that time, given a diagnosis of generalized anxiety 
disorder with no mention of PTSD symptomatology.  Second, the 
veteran was questioned regarding the circumstances of and 
behaviors he exhibited upon presentment during his 1984 
examination for Social Security benefits.  The veteran denied 
the bizarre behaviors documented by that examiner.  The panel 
concluded that because of the voluntary element demonstrated 
relative to these behaviors, the diagnosis of schizophrenia 
was not reliable.  


Additionally, it was noted that the veteran has continued to 
deny his alcohol use even when confronted with evidence of 
tremors indicative of such use.  Considering the evidence of 
record, it was the finding of the panel that the evidence has 
consistently shown alcohol dependence.  This conclusion was 
noted to be supported by the objective findings on clinical 
evaluation and consistent with information recorded in the 
social and industrial field report.

Analysis

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

As previously indicated the evidence confirms that the 
veteran was involved in combat against the enemy while 
serving in the Republic of Vietnam.  Thus, his stressors are 
confirmed.  38 U.S.C.A. § 1154 (West 20002).  However, this 
fact, in and of itself, does not provide a basis for a grant 
of service connection for PTSD.  The evidence must also show 
that the veteran currently has PTSD, which is related to his 
inservice stressors.  

Given the conflicting evidence of record as to whether the 
veteran suffers from PTSD, the Board has considered the 
relative probative value of the noted opinions.  See Hayes v. 
Brown, 5 Vet. App 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence.")  The Board observes that there are two instances 
in which a diagnosis of PTSD was rendered.  PTSD was 
diagnosed during a VA hospitalization in March 1988 and by a 
private psychiatrist in July 1993.  However, the veteran has 
not been treated for of PTSD nor has PTSD been diagnosed on 
several VA examinations subsequent to the March 1993 PTSD 
diagnosis.  The Board notes that the 1988 diagnosis appears 
to be based solely upon observations made in conjunction with 
that period of hospitalization.  The report contains no 
references to the veteran's service.  

While the 1993 private report references earlier 
hospitalization and evaluation, there is no indication this 
diagnosis was based upon a complete review of the recorded 
medical history.  Moreover, VA examiners in April 1993 and 
May 1995 determined the veteran did not meet the criteria for 
a diagnosis of PTSD.  Additionally following the examination 
in August 1997 by a panel of three VA psychiatrists, it was 
again concluded that the veteran did not have PTSD.  These VA 
opinions and diagnoses were predicated on a longitudinal 
review of the evidence in the claims file.

The Board is cognizant of the veteran's contention that he 
currently suffers from PTSD.  However, the veteran, who is 
competent to report his stressful experiences in Vietnam as 
well as current symptoms, nevertheless lacks the medical 
expertise necessary to render a diagnosis of a specific 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the Board finds that the evidence does not show 
that the veteran currently has PTSD.  The evidence in this 
case is not equipoise and the benefit of the doubt rule is no 
applicable.  38 C.F.R. § 3.102 (2003).  Accordingly, it is 
the judgment of the Board that service connection for PTSD is 
not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



